United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Douglas, GA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 14-1947
Issued: February 11, 2016

Case Submitted on the Record

ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

On January 7, 2015 the Board issued a decision in the above-entitled matter, which set
aside the August 28, 2014 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). The Board remanded the case for further consideration of appellant’s claim for an
additional schedule award. Appellant, however, did not timely receive a copy of the January 7,
2015 decision because the Clerk of the Board inadvertently mailed the decision to an incorrect
address.
Pursuant to 20 C.F.R. § 501.6(f), the Board “will send its decisions and orders to the
[a]ppellant … at the time of issuance.” In Bertha Keeble, the Board noted that a decision is
issued when it is filed and mailed, and it is presumed that this was accomplished on the issue
date appearing on the decision.1 In Keeble, the decision was mailed to an incorrect address, and
therefore, the Board found that it had not properly issued the decision. Consequently, the Board
ordered that the decision be correctly issued. In the current case, the Board mailed its January 7,
2015 decision to an incorrect address, and thus, the decision was not issued in accordance with
20 C.F.R. § 501.6(f). As such, the decision in the above-entitled case shall be reissued effective
this date.

1

45 ECAB 355, 356 (1994) (citing Ralph W. Moody, 44 ECAB 375 (1993)).

While a case is on appeal to the Board, OWCP has no jurisdiction over the claim with
respect to issues which directly relate to the issue or issues on appeal.2 Although appellant did
not timely receive a copy of the Board’s January 7, 2015 decision, OWCP was aware of the
decision, and has since issued three decisions regarding appellant’s entitlement to an additional
schedule award. Because appellant was not properly served, the Board effectively did not
relinquish jurisdiction over the schedule award claim. Consequently, OWCP’s decisions dated
March 17, 18, and May 15, 2015 are set aside as null and void.
The Board’s decisions and orders are “final upon the expiration of 30 days from the date
of issuance....”3
IT IS HEREBY ORDERED THAT the Board’s January 7, 2015 decision is reissued.4
Issued: February 11, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

2

20 C.F.R. § 10.626 (2014); see, e.g., Lawrence Sherman, 55 ECAB 359, 360 n.4 (2004).

3

Id. at § 501.6(d).

4

James A. Haynes, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective November 16, 2015 and did not participate in the preparation of this order.

2

